Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 1 of 16 PagelD #: 1

COX LAW F|RM LLC

William H. Cox (WC 3295)
Peter J. Vranum (PV 8947)
43 west 43rd street suite 137
New York, NY 10036-7424
Tel. No.: (212) 804-5756
WCox@lawcox.com

LAW OFF|CES OF H.W. BURNS
Howard W. Burns, Jr. (HWB 6529)
The Woo|worth Building

233 Broadway, Suite 2065

New York, New York 10279

Tel. No.: (212) 227-4450
Howard@l-lWBurnsLaw.com

Attorneys for Plaintiff Country Life, LLC

UN|TED STATES DISTR|CT COURT
EASTERN DlSTR|CT OF NEW YORK

 

COUNTRY LlFE, LLC, X'

Plaintiff,

-against-

THE HAlN CELEST|AL GROUP, |NC.,

Defendant. .
x

 

Case No.

VER|F|ED COMPLA|NT

Plaintiff Demands Trial
By Jury

Plaintiff, Country Life, LLC (“Country Life”), by its undersigned attorneys, as and

for its Verified Complaint against defendant The Hain Celestial Group, lnc. ("Hain" or

“Defendant”), alleges the following upon knowledge as to itself and its own acts, and

upon information and belief as to all other matters Country Life believes that its

information and belief allegations are likely to have additional evidentiary support after a

reasonable opportunity for further investigation and discovery.

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 2 of 16 PagelD #: 2

NATURE OF THE ACTlON

1. This is an action for trade dress infringement, false designation of origin,
unfair competition and injury to business reputation in violation of the laws of the United
States and the State of New York. Country Life seeks an injunction, damages and
related relief.

2. Country Life is the seller and distributor of a line of personal products sold
under the trademark “DESERT ESSENCE.”

3. Country Life is the seller and distributor of a line of fluoride free, gluten
free, vegan toothpaste sold and distributed under the DESERT ESSENCE trademark
(the Desert Essence Product") in inherently distinctive packaging developed and used
by Country Life since approximately February 8, 2010 (the ”Desert Essence
Packaging”).

4. This action is directed against the unauthorized and wrongful sale and
distribution by Defendant of a line of natural toothpaste that directly competes with the
Desert Essence Product under the trademark, JASCN, in packaging, which infringes the
trade dress of the Desert Essence Packaging.

JUR|SD|CT|ON AND VENUE

5. The Court has jurisdiction over this matter pursuant to 15 U.S.C. §1121
and 28 U.S.C. §1331, 1338 and 1367. Country Life’s claims are predicated upon the
Lanham Trademark Act of 1946, as amended, 15 U.S.C. §1051, e_t W_. (the “Lanham
Act”), and the statutory and common law of the State of New York.

6. The venue of this Court is founded upon 28 U.S.C. §1391(b). Upon

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 3 of 16 PagelD #: 3

information and belief, the Defendant resides in the Eastern District of New York, and a
substantial part of the events giving rise to the claim occurred in the Eastern District of
New York.

THE PART|ES

7. Country Life is a New York limited liability company with its registered
office at 180 Vanderbilt l\/lotor Parkway, Hauppauge, New York 11788. Country Life is
the owner of the trade dress at issue in this action.

8. Upon information and belief, The Hain Celestial Group, lnc. is a
corporation duly organized and existing under the laws of the State of Delaware with its
principal office at 1111 l\/larcus Avenue, #1, Lake Success, New York 11042.

9. Upon information and belief, the Defendant (a) is doing business in the
State of New York; (b) has transacted business within the State of New York and this
judicial district; (c) has committed tortious acts within the State of New York by the
offering for sale and selling infringing goods within the State of New York and this
judicial district, including the goods complained of herein; and/or (d) has committed
tortious acts outside the State of New York causing injury to property within the state
and (i) regularly does or solicits business and/or derives substantial revenue from goods
used or consumed within the state or (ii) expected or should have reasonably expected
its acts to have consequences within the state and derives substantial income from

interstate commerce

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 4 of 16 PagelD #: 4

THE DESERT ESSENCE TRADE DRESS -§ACKGROUND
10. ln 2009, Country Life retained a consulting firm to assist in re-designing
the packaging for its entire line of personal care products. A photo of the prior Desert

Essence toothpaste packaging is set forth below:

  
  
        
 

NATURA|_ lieu
OIL & NEEl\/l margie
TEA ¥§EO§HPASTE ' Favorl d

  
   

:`i\..'-_l' '- "_ . , ;-..:.;

       

RGREEN

11. As a result of the work of the consulting firm and various studies
conducted by it, in or about 2009, Country Life developed new toothpaste packaging
and in 2010 began selling and distributing its toothpaste in the new packaging. A

sample of the new packaging is set forth below:

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 5 of 16 PagelD #: 5

I)i'=sl~‘.RT

l}iS$F,,\'C E‘..

 

TEA TREE 1 TEA face olL b

NEEM g"_ ULTRA WH|TEN|NG
rooTHPAsTE & NEEM CARE PLUS

TooTHPAsTE TGOTHPASTE TO0THPASTE

wmrsnsnzeu MEGA Mmr com mm

wm\g.ki.ngs,¢ initials …qse wunlnhBh nose-n wllthklngSod
Di

lEu ¢n¢iuiai \: \\\\\\\\ ul ss 1111111 1 le ....... lou
am inc ¢¢¢¢¢¢¢ wm dunn nnmi\

F|.UM\|DE FREE FL|_|°|\||)E mg FLUCIR|DE FREE FLUUR|DE FREE
GLU'[EN FREE SLUTEN FREE
GLUTEIl FREE GLUTE|| FREE SLS mg sls FREE

SLS FREE KH`H m §§

bzsolNEYwT.W£G 415 01 NE¥wT l1AG 125 unrer mo

12. The inherently distinctive design of the Desert Essence Packaging set
forth above consists in each case of (i) a close-up color photograph of a plant, botanical
or other ingredient with a blurred background, with such photograph occupying the
entire top half of the packaging and (ii) on the lower half, information regarding product
name, indications and contents in multi-colored lettering and type, and including a solid
horizontal, rectangular band of color, all on a white background (the “Desert Essence
Trade Dress”).

13. ln addition to being inherently distinctive, the Desert Essence Trade Dress
has also achieved secondary meaning by virtue of (i) sales and distribution throughout
the United States since 2010, and (ii) promotional activities, including the expenditure of
approximately one million one hundred fifty dollars ($1,150,000) since 2010 for trade
show expenses, displays, graphics and sell sheets and other advertising and marketing

expenses for the Desert Essence toothpaste line. ln each of the years from 2010

5

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 6 of 16 PagelD #: 6

through the present there have been substantial sales of toothpaste using the Desert
Essence Trade Dress. Actual sales figures will be disclosed once an appropriate
protective order is in place.

14. ln addition, the secondary meaning of the Desert Essence Trade Dress has
been enhanced by publicity in numerous third party publications such as blogs,
magazines, digital advertising and advertorials, representative samples of which are
attached hereto as Exhibit A.

15. As a result of Country Life's exclusive and extensive use of the Desert
Essence Trade Dress, the Desert Essence Trade Dress has acquired enormous value
and recognition in the United States.

16. The Desert Essence Trade Dress is distinctive and is well known to the
consuming public and trade as identifying and distinguishing the Desert Essence brand
exclusively and uniquely as the source of origin of the high quality products.

17. The Desert Essence Trade Dress is both distinctive and famousl has
achieved secondary meaning and is recognized as emanating from Country Life alone.

18. Other brands of natural toothpaste use fonts, lettering or type in bright
colors and either photographs or drawings of plants and ingredients but, except for
Defendant, no other brand uses fonts, lettering, type and photographs that are
substantially similar to those used in the Desert Essence Trade Dress or in any layout
which is substantially similar to the Desert Essence Trade Dress. Examples of trade
dress of competing brands that use fonts, lettering or multi-colored type and/or

photographs or drawings of plants and ingredients are attached hereto as Exhibit B.

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 7 of 16 PagelD #: 7

DEFENDANT‘S WRONGFUL ACTS
19. Upon information and belief, sometime in 2018 Defendant changed the
packaging of its toothpaste and Defendant, without the consent of Country Life, has
caused to be manufactured, distributed, offered for sale, and/or sold in interstate
commerce natural toothpaste bearing the Desert Essence Trade Dress but sold and
distributed by Defendant under the JASON trademark (the “Offending Products”). A
photo of Defendant’s prior packaging, as well as photos of the Desert Essence

Packaging next to the Defendant’s new packaging is set forth below.

  
   

,,",: uaFr_t£-_ ii

:__ -:1‘[.`.'.-|`, `.rl_ _ __"
§ ip»

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 8 of 16 PagelD #: 8

  
  
    

.'ii'l\ LUGK

‘\

y

TEATRE[ l ' 1=.11. 151\115§011_

POWER POWER HEALTHY #,E,EH*P‘ASTE gram ngRREA mismle

 
 

M 0 U T H 100111111$11 ToorHPAsTE TooTHPAsTE

._.1.“1';‘.1"§33'1§{11'1=1 ; 1:111111.1-11111 mumsami W mole

§wn':nakl…gsn w11111u gus
1151,11101 554 l1111-1111
o 11

il rl.Jh`RlD[Fll[= FLUOR|DE FREE FL|.||JR|DE FREE
;'l'l.;°nl.fl’l[;llof£i\;l;“ `.\l:l|'li!l!\g GlUTEN FREE GLUTE|| FREE
SLS FREE SLS FREE

m m m

"’°Z"EY*T "‘° ‘ 1110:1<11#: 1:'.: 1:511;~111-111:11;

 

 

 

»».1¢.. ..

20. Upon information and belief, such Offending Products are directed and
targeted towards the same group of ultimate consumers as are the Desert Essence
Products under the Desert Essence Trade Dress.

21. The aforementioned acts of Defendant are likely to cause confusion and
mistake among consumers that (a) Defendant’s Offending Products originate with
Country Life, (b) there is some affiliation, connection or association of Defendant with
Country Life, and/or (c) said Offending Products are being offered to consumers with
the sponsorship and/or approval of Country Life.

22. Upon information and belief, the aforementioned acts of Defendant are
willful, malicious and intentional, in that Defendant had knowledge of Country Life’s
products in the market bearing the Desert Essence Trade Dress and either knew that

said Offending Products bore unauthorized counterfeits, reproductions, copies or

8

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 9 of 16 PagelD #: 9

colorable imitations of the Desert Essence Trade Dress, or willfully ignored such facts,
and have been done in a deliberate effort to cause confusion and mistake among the
consuming public as to the source, affiliation and/or sponsorship of said Offending
Products and to gain for Defendant the benefit of the enormous goodwill associated with
the Desert Essence Trade Dress.

23. Upon information and belief, the infringement of the Desert Essence Trade
Dress by the Defendant in this instance was willful and in bad faith because even after
having been notified of its infringement, Defendant has sold and continues to sell the
Offending Products.

24. At no time has Country Life authorized the Defendant to use the Desert
Essence Trade Dress.

F|RST CLA||V| FOR REL|EF
(TRADE DRESS |NFR|NGEMENT)

 

25. Country Life repeats and realleges paragraphs 1 through 24 above with
the same force and effect as though fully set forth herein, and further alleges:

26. The Desert Essence Trade Dress is inherently distinctive and has
achieved secondary meaning such that it is recognized as emanating from a single
source by virtue of:

.(a) the inherently distinctive design of the Desert Essence Packaging as

shown in paragraphs 11 and 12 above;

(b) sales success as outlined in paragraph 13 above;

(c) advertising and marketing expenditures over the last nine (9) years as set

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 10 of 16 PagelD #: 10

forth in paragraph 13 above;

(d) unsolicited media coverage of the Desert Essence products as outlined in

paragraph 14 above and ExhibitA; and

(e) substantially exclusive use of the Desert Essence Trade Dress by Country

Life over the past nine (9) years.

27. The trade dress of the Offending Products is confusingly similar to the
Desert Essence Trade Dress, because it is identical or virtually identical to the Desert
Essence Trade Dress.

28. The Desert Essence Trade Dress is not functional because (a) as
explained in paragraph 18_above, there have been and continue to be numerous other
brands of natural and/or organic toothpastes that incorporate (i) photos or drawings of
plants or other ingredients into their packaging and/or (ii) fonts, lettering or type with
bright colors, (b) the Desert Essence Trade Dress does not provide a cost or quality
advantage in the market for toothpaste and may actually result in increased costs to
Country Life to create the Desert Essence Trade Dress, and (c) competitors’ ability to
compete is not significantly undermined by protecting the Desert Essence Trade Dress
because other designs incorporating photos or drawings of plants or other ingredients ,
and fonts, lettering or type with bright colors, such as those shown in Exhibit B, exist
and are used throughout the natural toothpaste industry.

29. The aforementioned acts of Defendant constitute trade dress infringement
in violation of 15 U.S.C. §1125(a), which covers infringement of trade dress which is not

registered under the Lanham Act.

10

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 11 of 16 PagelD #: 11

30. Said acts of Defendant have caused and will continue to cause irreparable
injury to Country Life, unless enjoined by this Court. Country Life has no wholly
adequate remedy at law, but is entitled to its actual damages and Defendant’s profits in
connection with Defendant’s willful trade dress infringement.

SECOND CLA|I\/| FOR RELlEF
(FALSE DES|GNAT|ON OF OR|GIN)

31. Country Life repeats and realleges paragraphs 1 through 30 above with

the same force and effect as though fully set forth herein, and further alleges:

32. The aforementioned acts of Defendant constitute the use of a false designation
of origin and/or making of false or misleading representations of fact in violation of 15 U.S.C. §
1125(a).

33. Defendant’s acts of unfair competition are willful and deliberate and done
with intent to reap the benefit of the goodwill and reputation associated with the Desert
Essence Trade Dressl

34. Said acts of Defendant have caused and will continue to cause irreparable
injury to Country Life, unless enjoined by this Court. Country Life has no adequate
remedy at law, but is entitled to its actual damages and Defendant’s profits in
connection with Defendant’s willful violation of 15 U.S.C. § 1125(a).

TH|RD CLA||V| FOR RELlEF
(COl\/ll\/lON LAW TRADE DRESS lNFRlNGEl\/lENT
AND UNFAIR COlvlF’ET|TION)
35. Country Life repeats and realleges paragraphs 1 through 34 above with

the same force and effect as though fully set forth herein, and further alleges:

36. The aforementioned acts of Defendant constitute trade dress infringement

11

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 12 of 16 PagelD #: 12

and unfair competition in violation of the common law of the State of New York.

37. Said acts of Defendant have caused and will continue to cause irreparable
injury to Country Life, unless enjoined by this Court. Country Life has no wholly
adequate remedy at law but is entitled to its actual damages and Defendant’s profits in
connection with Defendant’s willful trade dress infringement and unfair competition.

FOURTH CLA|l\/| FOR RELlEF
(N.Y. GENERAL BUSINESS LAW §360-|)

38. Country Life repeats and realleges paragraphs 1 through 37 above with
the same force and effect as though fully set forth herein, and further alleges:.

39. The aforementioned acts of Defendant constitute injury to Country Life’s
business reputation, trade dress infringement and/or dilution of the distinctive quality of
the Desert Essence Trade Dress in violation of New York General Business Law §360-|.

40. Said acts of Defendant have caused and will continue to cause irreparable
injury to Country Life, unless enjoined by this Court. Country Life has no wholly
adequate remedy at law but is entitled to its actual damages and Defendant’s profits in
connection with Defendant’s willful injury to Country Life’s business reputation, trade
dress infringement and/or dilution of the distinctive quality of the Desert Essence Trade
Dress.

WHEREFORE, Country Life demands judgment against Defendant as
follows:

1. Permanently enjoining and restraining Defendant, its subsidiaries,
affiliates, divisions, officers, directors, principals, servants, employees, successors and

assigns, and all those in active concert or participation with it from:

12

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 13 of 16 PagelD #: 13

(a) imitating, copying or making unauthorized use of the Desert
Essence Trade Dress;

(b) manufacturing, importing, exporting, distributing, circulating, selling,
offering for sale, advertising, promoting or displaying any product bearing any
unauthorized reproduction, copy, counterfeit or colorable imitation of the Desert
Essence Trade Dress;

(c) using any unauthorized reproduction, copy, counterfeit or colorable
imitation of the Desert Essence Trade Dress, in connection with the manufacture,
promotion, advertisement, display, sale, offering for sale, production, import, export,
circulation or distribution of any product in such manner as to relate or connect, or tend
to relate or connect, such product in any way with Country Life or to any goods sold,
sponsored, approved by, or connected with Country Life;

(d) engaging in any other activity constituting unfair competition with
Country Life, or constituting an infringement of the Desert Essence Trade Dress, or of
Country Life’s rights in, or its right to use or exploit such trade dress;

(e) making any statement or representation whatsoever, with respect
to the infringing goods in issue, that falsely designates the origin of the goods as those
of Country Life, or that is false or misleading with respect to Country Life; and

(f) engaging in any other activity, including the effectuation of
assignments or transfers of its interests in reproductions, copies, counterfeit or colorable
imitations of the Desert Essence Trade Dress, the formation of other corporations,

partnerships, associations or other entities or the utilization of any other devices, for the

13

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 14 of 16 PagelD #: 14

purpose of circumventing, evading, avoiding or otherwise violating the prohibitions set
forth in subsections 1(a) through 1(e) above.

2. Directing that Defendant deliver for destruction all products, artwork, prints
and advertisements in its possession, custody or control bearing the Desert Essence
Trade Dress, and/or any reproductions, copies or colorable imitations thereof, including
all plates and other means of making such imitations of the Desert Essence Trade
Dress,

3. Directing such other relief as the Court may deem appropriate to prevent
the trade and public from deriving any erroneous impression that any product at issue in
this case that has been offered for sale, sold or otherwise circulated or promoted by
Defendant is authorized by Country Life or is related to or associated in any way with
Country Life’s products.

4. Requiring Defendant to account and pay over to Country Life all profits of
such Defendant, plus any other monetary advantage of any nature gained through its
infringement of the Desert Essence Trade Dress.

5. Awarding Country Life its costs and reasonable attorneys’ and
investigatory fees and expenses, together with prejudgment interest.6. Awarding
Country Life exemplary and punitive damages to deter any future willful infringement as
the Court finds appropriate

7. Awarding Country Life such other and further relief as the Court deems

just and proper.

14

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 15 of 16 PagelD #: 15

Dated:

New York, New York
l\/larch l_;, 2019

By

COX LAW FlRl\/| LLC

william H. cox (wc 32§15)
Peter J. Vranum (PV 8947)
Attorneys for Plaintiff

43 West 43rd Street, Suite 137
New York, NY 10036-7424
(212) 804-5756
wcox@lawcox.com

pvranum@lawcox.com

 

New York. New York 10279
Tel. No.: (212) 227~4450
Howard@HWBumsLaw.com

Attorneys for Plaintiff Country Life, LLC.

15

 

Case 2:19-cv-01906-S.]F-AYS Document 1 Filed 04/03/19 Page 16 of 16 PagelD #: 16

VER|F|CAT|ON

STATE OF NEW YORK
ss.:

COUNTY OF NEW YORK

Wendy C. Lucas, being duly sworn, deposes and says:

She is the President and Chief Operating Ofticer of Country Life, LLC, the plaintiff
in the above entitled action which is a limited liability company created under and by
virtue of the laws of the State of New York; that she has read the foregoing verified
complaint and knows the contents thereof; that the same is true to her knowledge,
except as to the matters therein stated to be alleged upon information and belief, and

that as to those matters she believes them to be true.

Wendy Q/jf_ucas

8 orn to before me this
/ day of M rch, 2019
,.1'

/'

 

 

/
‘/pr&;{ry Pnbiit:

l1-"11)11-\L|\)'llS V GUZMAN
Motarv Pub|ic ~ State of New York
No. 01GU6381201
1'.111;111fied in Nassau County
~' 1=»~1'<-.1= sept 24, 2022

YDAL|’VllS Y GUZMAN
Notary Pub|ic ~ State of New York
No.01GL16381201 16
Qualified in Nassau County
My Commissinn Exnires Sept. 24, 2022

